COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-082-CV
 
 
MCCLAIRY 
JACKSON                                                            APPELLANT
 
V.
 
ROBERT 
R. TREON, WARDEN                                                    APPELLEE
 
 
----------
 
FROM 
THE 30TH DISTRICT COURT OF WICHITA COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
March 29, 2004, May 14, 2004 and June 21, 2004, we notified appellant, in 
accordance with rule of appellate procedure 42.3(c), that we would dismiss this 
appeal unless the $125 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant 
has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 42.1(d).
 
  
                                                                  PER 
CURIAM
 
  
PANEL 
D: GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED: 
August 5, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).